EXHIBIT 10.10

LEASE

between

Nerwal SA

c/o Ismeca Europe Semiconductor SA

Rue de l’Helvétie 283

2301 La Chaux-de-Fonds

as Landlord

and

Ismeca Europe Semiconductor SA

Rue de l’Helvétie 283

P.O. Box

2301 La Chaux-de-Fonds

as Tenant

The Parties have entered into the following Lease Agreement within the meaning
of Article 253 et seq. of the Swiss code of Obligations (CO):

 

Page 1/15



--------------------------------------------------------------------------------

1. Preamble

Following the sale of various real estates from Tenant to the Landlord in
particular plot no. 3514, plot no. 3515 and plot no. 3516, Tenant now wishes to
lease and Landlord wishes to let certain properties and buildings as identified
herein.

2. Premises

2.1 Premises & description of lease

The Landlord lets to the Tenant the following areas in its building on Rue de
l’Helvétie 283, 2301 La Chaux-de-Fonds, which are in a condition fit for their
purpose (all as identified on Appendix A):

 

  •  

Building “A”, including Building A0 and A1, with a total of app. 1138 m2 located
on plot number 3514 and 4249 of the Cadastre des Eplatures in 2300 La
Chaux-de-Fonds

 

  •  

Building “B”, app. 1511 m2 of B1, located mainly on plot number 3514 of the
Cadastre des Eplatures in 2300 La Chaux-de-Fonds

 

  •  

Building “C”, app. 270 m2 of C1, located mainly on plot number 3514 of the
Cadastre des Eplatures in 2300 La Chaux-de-Fonds

 

  •  

Building “E”, app. 83 m2 of E0, located on plot number 3515 of the Cadastre des
Eplatures in 2300 La Chaux-de-Fonds

 

  •  

Building “F”, app. 142 m2, located mainly on plot number 3515 of the Cadastre
des Eplatures in 2300 La Chaux-de-Fonds

2.2 Parking and surrounding land

The Tenant may use exclusively 80 parking spaces, currently indicated on the
ground at the locations, as identified in the plan on Appendix B.

Tenant is also entitled to the exclusive use of pic-nic area and bicycle-hub as
identified on Appendix B.

 

Page 2/15



--------------------------------------------------------------------------------

2.3 Use of the Premises

The Tenant will use the Premises as a production/assembly plant with appurtenant
office spaces and ancillary uses. Landlord inspected the Premises in full and
agrees with its current use, installations and state.

2.4 Works carried out by Tenant

The Tenant has the right to execute, at his expense, all works required to make
the building more suitable for his activity.

Any works involving the building’s structure shall be submitted to the Landlord
for prior approval and possible financing. The Landlord hereby approves all
other fitouts and fixtures of the Tenant in advance. The Tenant shall inform the
Landlord reasonably in advance of any works regarding the fixtures and fitouts
of the Premises. Such work shall belong to the Tenant. As per the end of the
lease, Tenant will reinstate the Premises to the condition they were at the
commencement of the lease, unless otherwise agreed in writing between the
Landlord and the Tenant.

3. Lease Term / Termination

The lease shall commence on 14 December 2012 and may be terminated by either
party giving the other party 12 months prior notice. The earliest date of effect
of termination is 31 December 2022.

Without notice, the lease will automatically be extended for additional terms of
two years and may be terminated by either party as per the end of any such term
giving the other party 12 months prior notice.

Notice of termination shall be given by either party by registered mail and in
accordance with the above requirements as to notice period and date of effect.
The landlord shall use a form approved by the canton.

 

Page 3/15



--------------------------------------------------------------------------------

4. Rent / Payment / Value-Added Tax

4.1 Rent

The rental fee for the Premises (see clause 2.1 and 2.2) as identified in Clause
2 amounts to CHF 350’000.00 per annum, (exclusive of VAT) and is composed as
follows:

 

Building A

     1’138m2         à CHF 100.00 /m2         CHF 113’800.00   

Building B

     1’511 m2         à CHF 100.00 /m2         CHF 151’100.00   

Building C

     270 m2         à CHF 100.00 /m2         CHF 27’000.00   

Building E

     83 m2         à CHF 100.00 /m2         CHF 8’300.00   

Building F

     142 m2         à CHF 100.00 /m2         CHF 14’200.00   

80 parking spaces

  

     à CHF 445.00         CHF 35’600.00    Total            CHF 350’000.00   

Should the measured above-mentioned m2 not reflect the actual m2 of the rented
Premises at the commencement of the Lease, such difference shall not result in
any rental fee adjustment.

This rental fee takes due account of the actual state of the Premises.

The rental fee shall be indexed. Any adjustment in the rental fee shall be based
on the differences of the “Landesindex der Konsumentenrpreise des Bundesamtes
für Statistik” (LIK). Such adjustment can be made as per 1 January of each year
(first time on 1 January 2014) based on the LIK per October of the previous
year. The rental fee adjustment shall be noticed by the Landlord with the form
approved by the Canton (“amtliches Formular”) not later than on 15 November of
the previous year. The basis for such rental fee adjustment shall be the LIK at
the commencement date of this Lease Agreement.

4.2 Payment of rent

The rental fee specified in Article 4.1 shall be payable monthly in advance on
the first day of each month.

4.3 Value-added tax

The Premises are subject to value-added tax. Value-added tax at the statutory
rate shall be payable in addition to the rent. The Landlord undertakes to issue
VAT receipts so as to enable the Tenant to reclaim input VAT. Any further
restriction on the Tenant’s entitlement to deduct input tax shall not affect the
rent.

 

Page 4/15



--------------------------------------------------------------------------------

The Tenant confirms that it is subject to VAT and that it is registered for VAT
with the Federal tax administration. The Tenant shall inform the Landlord in the
event that it should lose its VAT status.

5. Charges

All charges (heating, electricity, hot water costs, operating costs as listed in
Appendix C, except the building insurance and the building liability insurance
costs) arising from the use of the Premises are not included in the rent. The
charges shall be borne by the Tenant additionally and shall be invoiced by the
Landlord separately.

Tenant shall pay charges of CHF 9’000.- (plus VAT, if applicable) per month on
account, payable monthly in advance on the first day of each month. Landlord
shall yearly deliver to the Tenant the accounting of the charges based on the
effective costs. The on account payment may be adjusted at the same time as the
rental fee based on the effective calculation of the effective costs of the
previous year.

For the avoidance of doubt, the Parties clarify the following positions:

 

  a) The Tenant shall be solely responsible for all cost of installation, repair
and replacement of the air conditioning system (item 4a of Appendix C) and for
cost with respect to “Analyses and follow up Energho” (item 14c in Appendix C).

 

  b) The Tenant shall be solely responsible for all cost of installation, repair
and replacement of the 60Hz on-site power generator (items 7b and 7c of Appendix
C)

 

  c) Landlord owns the air system (items 10a and 10b of Appendix C) and the
vacuum system (item 15 in Appendix C) and will charge Tenant for the running
costs as well as the costs occurring with respect to the inspection, maintenance
and repair of the items, in each case proportionally to the Tenants use of the
respective system in relation to the use of the respective system of any other
tenants of the premises.

 

Page 5/15



--------------------------------------------------------------------------------

6. Handover of Premises and Notice of Defects

6.1 Handover

The Premises shall be handed over to the Tenant in their current state, which is
fit for the intended purpose, cleaned and complete with all contents and
fittings. The state of the Premises shall be recorded in writing by the Parties
in a statement of condition of premises. This statement shall be drawn up at the
date of the handover of the Premises

6.2 Condition at handover of Premises

At handover the Premises are in a state which is fit for the agreed purpose of
the tenancy.

7. Use and Maintenance of Premise

7.1 Use

The Premises shall be used only for the contractually agreed purpose. Any change
in use shall require the Landlord’s written authorization.

7.2 Insurance

The Landlord shall insure the property against building damage in accordance
with such cantonal legislation as may be applicable (insurance obligation). In
addition, the Landlord shall maintain liability insurance covering third party
claims in relation to the property (building liability).

7.3 Sublease

The Tenant has the right to sublease all or part of the Premises to any entity
which is controlling, controlled by or under common control with the Tenant
without further approval of the Landlord. If a sublease is made to a third
party, the Tenant shall obtain the Landlord’s prior written consent thereto,
which will not be unreasonably withheld.

7.4 Maintenance

As far as legally allowed, Tenant shall be responsible for all maintenance and
small repairs of the Premises (with the exception of the shell of the building),
but only up to an amount of 1% of the net annual rent per year per case and in
sum (all cases together) not more than 5% of the net annual rent

 

Page 6/15



--------------------------------------------------------------------------------

per year. The Landlord shall be responsible for all other refurbishment of the
Premises in order to guarantee the contractually agreed use of the Premises. The
allocation of the maintenance between the Landlord and the Tenant has been
considered by determining the rental fee.

8. Return of Premises

The Tenant shall surrender the Premises in such condition as would result from
the use of the Premises in accordance with the terms of the Lease.

The surrender of the Premises complete with all contents and fittings and
entirely vacated shall take place not later than the date on which the Lease
shall end (by 12.00 noon), or if that date should fall on a Saturday, Sunday or
public holiday, by 12.00 noon on the next following working day in the locality
in question. The Premises shall be surrendered in the same condition as they
were in when the Tenant took possession at the commencement of the Lease,
subject only to such wear and tear as results from the use of the Premises in
accordance with the terms of the Lease. Works involving the building’s
structure, as well as fixtures and fitouts agreed in written as permanent, with
the Landlord, shall belong to the Landlord without any compensation.

The Tenant shall be required, by the surrender date, to thoroughly clean the
Premises together with all fittings and contents, to restore the Premises to the
original condition and state at the begin of the lease and to repair any damage
occasioned to the Premises for which the Tenant is responsible and that is not
the consequence of ordinary wear and tear.

Any defects or damage ascertained at the end of the tenancy for which the Tenant
is liable shall be recorded in a statement of condition of premises or notified
in writing to the Tenant within 30 days after the end of the Lease. The Tenant
shall also be liable for defects which were not ascertainable upon the surrender
of the Premises, provided that these are notified in writing within 30 days
after the end of the Lease. The time limits governing the prosecution and
expiration of claims in respect of such defects are as laid down in the Swiss
code of Obligations.

9. Early Termination of Lease

9.1 Bankruptcy

The Landlord shall be entitled to terminate the Lease summarily if the Tenant is
declared bankrupt or seeks protection from its creditors and the Tenant or its
insolvency administrator fails to provide security for future rental liabilities
within a time limit of 20 days to be notified in writing.

 

Page 7/15



--------------------------------------------------------------------------------

9.2 Termination for serious cause

Nothing herein shall affect the Parties’ right of early termination of the Lease
for serious cause in accordance with Article 266g of the Code of Obligations or
by mutual agreement.

10. Special Provisions

10.1 Effective date

This Lease shall enter into force upon registration of the Landlord as owner of
the Premises in the land registry (Effective date).*

10.2 Keys

Locks and Keys to all doors belong to the premises. The Tenant is already in
possession of the necessary number of keys which are listed in Appendix D.
Additional keys must be ordered from the Landlord and paid for by the Tenant.
Reference is made to the receipts signed by the Parties.

10.3 Land register

Tenant is granted the right, at his own expense, to enter this Lease in the land
register (Article 261 b CO).

10.4 Appendices / Amendments

All Appendices shall form integrated part to this Lease. Amendments to this
Lease shall not be valid unless in writing.

10.5 Governing Law/Jurisdiction

This Lease shall be governed exclusively by the laws of Switzerland. All
disputes arising out of or in connection with this Lease shall be subject to the
jurisdiction of the courts of the place where the Premises are situated.

10.6 Counterparts

This Lease Agreement is drawn up in two counterparts, one for each of the
Parties hereto.

 

Page 8/15



--------------------------------------------------------------------------------

La Chaux de Fonds, /s/ 14/12/2012    La Chaux de Fonds, /s/ 14/12/2012 The
Landlord    The Tenant Nerwal SA    Ismeca Europe Semiconductor SA acting by:   
acting by:

 

/s/ Heinz Baumgartner     /s/ Martin Klóti     /s/ Lorenzo Giarrè     /s/
Florian Wenger Heinz Baumgartner     Martin Klóti     Lorenzo Giarrè     Florian
Wenger

Appendices:

Appendix A - Overview

Appendix A - Building A+B+C

Appendix A - Building E

Appendix A - Building F

Appendix B - Parking and surrounding

Appendix C - Operating Costs

Appendix D - Keys

 

Page 9/15



--------------------------------------------------------------------------------

Appendix A – Overview:

 

LOGO [g44569101.jpg]

 

PAGE 10/15



--------------------------------------------------------------------------------

Appendix A – Building A+B+C:

 

LOGO [g44569102.jpg]

 

PAGE 11/15



--------------------------------------------------------------------------------

Appendix A – Building E:

 

LOGO [g44569103.jpg]

 

PAGE 12/15



--------------------------------------------------------------------------------

Appendix A – Building F:

 

LOGO [g44569104.jpg]

 

PAGE 13/15



--------------------------------------------------------------------------------

Appendix B – Parking and surrounding:

 

LOGO [g44569105.jpg]

 

PAGE 14/15



--------------------------------------------------------------------------------

Appendix C – Operating costs:

 

Nr

  

Installation

  

Type

  

Costs at
charge of
Landlord

  

Costs at
charge of
Tenant

1a    Heating    Inspection and maintenance of burner, pumps and valves
(contracts or service support)       X 1b    Heating    Tank inspection and
maintenance       X 1c    Heating    Compliance to applicable standards    X   
1d    Heating    Chimney sweeping       X 1e    Heating    Repair work of
failure not due to lack of inspection, maintenance, supply or cleaning    X   
2a    Ventilation    Inspection and maintenance of ventilation main system
(mono-bloc) and replacement of filters.    n.a    n.a. 2b    Ventilation   
Compliance to applicable standards    n.a.    n.a. 2c    Ventilation   
Inspection and maintenance of ventilation and replacement of filters    n.a.   
n.a. 3a    Sanitation    Maintenance of toilets, sink, pipe, plumbing fixtures,
filters, washers       X 3b    Sanitation    Cleaning, toilet paper, towels,
etc.       X 3c    Sanitation    Unblocking of pipes       X 3d    Sanitation   
Repair work of failure not due to lack of inspection, maintenance, supply or
cleaning    X    4a    Air conditioning    All cost for installation, operating,
inspection, maintenance, repair et replacement, etc.       X 5a    Lifts   
Inspection and maintenance of lifts, elevators, loading platform       X 5b   
Lifts    Compliance to applicable standards    X    5c    Lifts    Repair work
of failure not due to lack of inspection, maintenance, supply or cleaning    X
   6a    Fire alarm    Inspection and maintenance of the fire alarm central and
fire detectors       X 6b    Fire alarm    Modification of equipment on tenant
request       X 6c    Fire alarm    Operation of fire alarm system, including
communication cost       X 7a    Electricity    All cost of installation and
operation of 50Hz electrical power system       X 7b    Electricity   
Occasional use of 60Hz electrical power system       X 7c    Electricity    Cost
linked to the 60Hz electrical power system equipment in the tenant premises   
   X 8a    Doors and Keys    Inspection and maintenance of the sliding and
rolling doors       X 8b    Doors and Keys    Inspection and maintenance of
external doors and coded locks       X 8c    Doors and Keys    Cost of locks
replacement and/or keys in case of loss       X 8d    Doors and Keys    Security
patrol       X 8e    Doors and Keys    Security intervention in the tenant
premises       X 9a    Emergency lighting    Inspection and maintenance       X
9b    Emergency lighting    Modification of equipment on tenant request       X
9c    Emergency lighting    Compliance to applicable standards    X    10a   
Compressed Air    Inspection and maintenance of compressors, valves, tanks and
filters       X 10b    Compressed Air    Compliance to applicable standards
(interior)       X 11a    Roller blinds (outside)    Replacement of the blind
ropes due to normal wear (1x every 10 years)    X    11b    Roller blinds
(outside)    Repair of electrical and mechanical parts not caused by an improper
use    X    11c    Roller blinds (outside)    Replacement of the blind ropes,
electrical and mechanical parts due to improper use       X 12a    Exterior   
Maintenance green areas       X 12b    Exterior    Snow removal on road access
and parking       X 12c    Exterior    Snow removal on pedestrian access and
emergency exits       X 12d    Exterior    Snow removal on roof       X 12e   
Exterior    Cleaning out of rainwater draining system       X 12f    Exterior   
Cleaning Parking       X 13a    Exterior    Cleaning of premises and surrounding
area       X 13b    Exterior    Cleaning of windows (Interior and Exterior)   
   X 14a    Public Costs    Insurance premiums ECAP (fire and natural hazards)
   X    14b    Public Costs    Property tax    X    14c    Public Costs   
Analyses and follow up of Energho program (building energy efficiency)       X
15   

Vacuum System

(developed by Ismeca)

   All maintenance and repair costs       X

 

PAGE 15/15